DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
MPEP 2111.04(II) states:
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.”

Examiner is pointing this out because independent claims 1, 8 and 15 contain limitations based on whether the input corresponds to a dataset, dashboard or dashboard template.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou United States Patent Application Publication US 2014/0046934.
Regarding claim 1, Zhou discloses a computer-implemented method for recommending a template or a dataset, the method 2comprising:  
3extracting or fetching a descriptor of an input corresponding to a dataset or a dashboard 4or a dashboard template (Zhou, para [0145-146], identifies a modifying concept, wherein a modifying concept represents a descriptor), wherein said descriptor of said dataset comprises topics and concept 5combinations (Zhou, para [0145-146], “tall buildings” where tall is a descriptor of a type of building), wherein said descriptor of said dashboard template comprises topics, concept 6combinations and column-to-visualization mappings;  
7generating scores for candidate targets corresponding to dashboard templates or datasets 8based on one or more of the following: 
matching topics in said input descriptor with topics in 9candidate target descriptors, matching concept combinations in said input descriptor with 10concept combinations in said candidate target descriptors and compatibility of said datasets with 11said dashboard templates (Zhou, para [0147], provides matched data that is ranked based on the descriptor, for “mountains higher than 5000m” will provide the results sorted by height); and  
12presenting one or more of said dashboard templates or one or more of said datasets to a 13user's computing device based on said scores for said candidate targets (Zhou, para [0147], provides matched data; Zhou, para [0072], with regards to fig 6, example display of data presented).

Regarding claim 2, Zhou discloses the method as recited in claim 1. Zhou discloses further comprising: comparing domain concepts of said input descriptor with domain concepts of said candidate target descriptors (Zhou, para [0141], compares input modifying terms with terms within graph data structure).

Regarding claim 3, Zhou discloses the method as recited in claim 2. Zhou discloses further comprising:  2traversing a concept hierarchy to identify a domain concept of said candidate target 3descriptors that most closely matches a domain concept of said input descriptor (Zhou, para [0141], compares input modifying terms with terms within graph data structure Zhou, para [0084], graph contains hierarchical structure of nodes with entity types and entities).

Regarding claim 4, Zhou discloses the method as recited in claim 1. Zhou discloses further comprising:  2comparing domain concept combinations of said input descriptor with domain concept 3combinations of said candidate target descriptors (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results).

Regarding claim 5, Zhou discloses the method as recited in claim 4. Zhou discloses further comprising:  2traversing a concept hierarchy to identify a domain concept combination of said 3candidate target descriptors that most closely matches a domain concept combination of said 4input descriptor (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results that match).

Regarding claim 8, Zhou discloses a computer program product for recommending a template or a dataset, the computer program product comprising: 
one or more computer readable storage mediums (Zhou, fig 21, element 2126) having program code embodied therewith, the program code comprising the programming instructions for: 
extracting or fetching a descriptor of an input corresponding to a dataset or a dashboard or a dashboard template (Zhou, para [0145-146], identifies a modifying concept, wherein a modifying concept represents a descriptor), wherein said descriptor of said dataset comprises topics and concept combinations (Zhou, para [0145-146], “tall buildings” where tall is a descriptor of a type of building), wherein said descriptor of said dashboard template comprises topics, concept combinations and column-to-visualization mappings; 
generating scores for candidate targets corresponding to dashboard templates or datasets based on one or more of the following: 
matching topics in said input descriptor with topics in candidate target descriptors, matching concept combinations in said input descriptor with concept combinations in said candidate target descriptors and compatibility of said datasets with said dashboard templates (Zhou, para [0147], provides matched data that is ranked based on the descriptor, for “mountains higher than 5000m” will provide the results sorted by height); and 
presenting one or more of said dashboard templates or one or more of said datasets to a user's computing device based on said scores for said candidate targets (Zhou, para [0147], provides matched data; Zhou, para [0072], with regards to fig 6, example display of data presented).

Regarding claim 9, Zhou discloses the computer program product as recited in claim 8. Zhou discloses wherein the program code further 2comprises the programming instructions for: comparing domain concepts of said input descriptor with domain concepts of said candidate target descriptors (Zhou, para [0141], compares input modifying terms with terms within graph data structure).

Regarding claim 10, Zhou discloses the computer program product as recited in claim 9. Zhou discloses wherein the program code further 2comprises the programming instructions for: 2traversing a concept hierarchy to identify a domain concept of said candidate target 3descriptors that most closely matches a domain concept of said input descriptor (Zhou, para [0141], compares input modifying terms with terms within graph data structure Zhou, para [0084], graph contains hierarchical structure of nodes with entity types and entities).

Regarding claim 11, Zhou discloses the computer program product as recited in claim 8. Zhou discloses wherein the program code further 2comprises the programming instructions for: 2comparing domain concept combinations of said input descriptor with domain concept 3combinations of said candidate target descriptors (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results).

Regarding claim 12, Zhou discloses the computer program product as recited in claim 11. Zhou discloses wherein the program code further 2comprises the programming instructions for: 2traversing a concept hierarchy to identify a domain concept combination of said 3candidate target descriptors that most closely matches a domain concept combination of said 4input descriptor (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results that match).


Regarding claim 15, Zhou discloses a system, comprising: 
a memory for storing a computer program for recommending a template or a dataset (Zhou, fig 21, element 2126); and 
a processor connected to said memory (Zhou, fig 21, element 2124), wherein said processor is configured to execute the program instructions of the computer program comprising: 
extracting or fetching a descriptor of an input corresponding to a dataset or a dashboard or a dashboard template (Zhou, para [0145-146], identifies a modifying concept, wherein a modifying concept represents a descriptor), wherein said descriptor of said dataset comprises topics and concept combinations (Zhou, para [0145-146], “tall buildings” where tall is a descriptor of a type of building), wherein said descriptor of said dashboard template comprises topics, concept combinations and column-to-visualization mappings; 
generating scores for candidate targets corresponding to dashboard templates or datasets based on one or more of the following: 
matching topics in said input descriptor with topics in candidate target descriptors, matching concept combinations in said input descriptor with concept combinations in said candidate target descriptors and compatibility of said datasets with said dashboard templates (Zhou, para [0147], provides matched data that is ranked based on the descriptor, for “mountains higher than 5000m” will provide the results sorted by height); and 
presenting one or more of said dashboard templates or one or more of said datasets to a user's computing device based on said scores for said candidate targets (Zhou, para [0147], provides matched data; Zhou, para [0072], with regards to fig 6, example display of data presented).

Regarding claim 16, Zhou discloses the system as recited in claim 15. Zhou discloses wherein the program instructions of the computer 2program further comprise: comparing domain concepts of said input descriptor with domain concepts of said candidate target descriptors (Zhou, para [0141], compares input modifying terms with terms within graph data structure).

Regarding claim 17, Zhou discloses the system as recited in claim 16. Zhou discloses wherein the program instructions of the computer 2program further comprise: 2traversing a concept hierarchy to identify a domain concept of said candidate target 3descriptors that most closely matches a domain concept of said input descriptor (Zhou, para [0141], compares input modifying terms with terms within graph data structure Zhou, para [0084], graph contains hierarchical structure of nodes with entity types and entities).

Regarding claim 18, Zhou discloses the system as recited in claim 15. Zhou discloses wherein the program instructions of the computer 2program further comprise: 2comparing domain concept combinations of said input descriptor with domain concept 3combinations of said candidate target descriptors (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results).

Regarding claim 19, Zhou discloses the system as recited in claim 18. Zhou wherein the program instructions of the computer 2program further comprise: 2traversing a concept hierarchy to identify a domain concept combination of said 3candidate target descriptors that most closely matches a domain concept combination of said 4input descriptor (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results that match).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou United States Patent Application Publication US 2014/0046934 in view of Chakra United States Patent Application Publication US 2013/0103677.
Regarding claim 6, Zhou discloses the method as recited in claim 1. Zhou does not disclose further comprising:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset. 
Chakra discloses further comprising:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset (Chakra, para [0042], similarity score based on their combined characteristics and the dataset).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]). 

Regarding claim 7, Zhou in view of Chakra discloses the method as recited in claim 6. Chakra additionally discloses further comprising:  2scoring compatibility of column combinations of data in said dataset against 3visualizations of said dashboard template (Chakra, para [0041-42], data characteristics used includes number of columns visualized, the content of the column, and, for numeric data, the value type).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]). 

Regarding claim 13, Zhou discloses the computer program product as recited in claim 8. Zhou does not disclose wherein the program code further 2comprises:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset. 
Chakra discloses further comprising:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset (Chakra, para [0042], similarity score based on their combined characteristics and the dataset).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]). 

Regarding claim 14, Zhou in view of Chakra discloses the computer program product as recited in claim 13. Chakra additionally wherein the program code further 2comprises:  2scoring compatibility of column combinations of data in said dataset against 3visualizations of said dashboard template (Chakra, para [0041-42], data characteristics used includes number of columns visualized, the content of the column, and, for numeric data, the value type).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]). 

Regarding claim 20, Zhou discloses the system as recited in claim 15. Zhou does not disclose wherein the program instructions of the computer program further comprise: P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset. 
Chakra discloses further comprising:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset (Chakra, para [0042], similarity score based on their combined characteristics and the dataset).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]). 

Response to Arguments
Applicant’s arguments, see page 2, filed 4/18/22, with respect to the 35 USC 101 rejection of claims 8-14 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 8-14 has been withdrawn. 
Applicant's arguments filed 4/18/22 with regards to the 35 USC 102(a)(1) rejections of claims 1-5, 8-12 and 15-19 have been fully considered but they are not persuasive. 
Regarding claims 1, 8 and 15, Applicant asserts that the prior art of record, Zhou, does not disclose, “extracting or fetching a descriptor of an input corresponding to a dataset or a dashboard 4or a dashboard template, wherein said descriptor of said dataset comprises topics and concept 5combinations, wherein said descriptor of said dashboard template comprises topics, concept 6combinations and column-to-visualization mappings.” Examiner respectfully disagrees. Zhou discloses identifying a descriptor of an input corresponding to a dataset (Zhou, para [0145-146], identifies a modifying concept, wherein a modifying concept represents a descriptor). The definition of “extract” is to obtain from a particular source(Dictionary.com). When a descriptor is identified, it is extracted from the text. A modifying concept, such as an adjective, represents a descriptor of a dataset. For example, a data set of ‘mountains’ would also include descriptors, adjectives, such as ‘tallest’ in a query of “Tallest mountains” where the dataset retrieved would be of skyscrapers that are tall. A topic would be represented by “mountain” and the concept combination would be represented by the narrower set of “tallest mountain”.
Regarding claims 1, 8 and 15, Applicant asserts that the prior art of record, Zhou, does not disclose, “generating scores for candidate targets corresponding to dashboard templates or datasets 8based on one or more of the following: matching topics in said input descriptor with topics in 9candidate target descriptors, matching concept combinations in said input descriptor with 10concept combinations in said candidate target descriptors and compatibility of said datasets with 11said dashboard templates”. Examiner respectfully disagrees. Zhou discloses ranking results representing generating a score (Zhou, para [0147], provides matched data that is ranked based on the descriptor, for “mountains higher than 5000m” will provide the results sorted by height). A ranking would generate a numerical score of 1 to n against the other items in the dataset, where n would be the number of items in the dataset. The ranking is based on matching candidate descriptors (heights) to determine the tallest mountains from the results of the query. 
Regarding claims 1, 8 and 15, Applicant asserts that Zhou does not disclose, “presenting one or more of said dashboard templates or one or more of said datasets to a 13user's computing device based on said scores for said candidate targets”. Examiner respectfully disagrees. Zhou discloses presenting a display of data sets that are ranked (Zhou, para [0147], provides matched data; Zhou, para [0072], with regards to fig 6, example display of data presented). 
Regarding claims 2, 9 and 16, Applicant asserts Zhou does not disclose, “comparing domain concepts of said input descriptor with domain concepts of said candidate target descriptors”. Examiner respectfully disagrees. Zhou discloses domain concepts, such as implicit and/or explicit concepts derived from the input query, and matching them to concepts relevant to terms/concepts of the candidate descriptors (Zhou, para [0141]). Examiner recommends further defining the claimed term “domain concept”.
Regarding claims 3, 10 and 17, Applicant asserts Zhou does not disclose, “traversing a concept hierarchy to identify a domain concept of said candidate target 3descriptors that most closely matches a domain concept of said input descriptor”. Examiner respectfully disagrees. Zhou discloses organizing concepts related to a search query into a query tree (Zhou, para [0141-142]) to retrieve information from the tree. Retrieving data from a tree would require parsing the tree.
Regarding claims 4, 11 and 18, Applicant asserts Zhou does not disclose, “comparing domain concept combinations of said input descriptor with domain concept 3combinations of said candidate target descriptors”. Examiner respectfully disagrees. Zhou discloses organizing concepts related to a search query into a query tree (Zhou, para [0141-142]) to retrieve information from the tree. Concepts are organized hierarchically in a tree, such that the concepts of the branches are a combination of the children and parent nodes. For example, the parent node ‘film’ has a child ‘film performed by’, which has a sub child ‘Tom Hanks’. Therefore, a ‘concept combination’ example is interpreted as the combination of ‘film’ ‘film performed by’ ‘Tom Hanks’ (Zhou, para [0137]). In addition, matching them to concepts relevant to terms/concepts of the candidate descriptors (Zhou, para [0141]).

Regarding claims 5, 12, and 19, Applicant asserts Zhou does not disclose, “traversing a concept hierarchy to identify a domain concept combination of said 3candidate target descriptors that most closely matches a domain concept combination of said 4input descriptor”. Examiner respectfully disagrees. Zhou discloses organizing concepts related to a search query into a query tree (Zhou, para [0141-142]) to retrieve information from the tree. Retrieving data from a tree would require parsing the tree. Concepts are organized hierarchically in a tree, such that the concepts of the branches are a combination of the children and parent nodes. For example, the parent node ‘film’ has a child ‘film performed by’, which has a sub child ‘Tom Hanks’. Therefore, a ‘concept combination’ example is interpreted as the combination of ‘film’ ‘film performed by’ ‘Tom Hanks’ (Zhou, para [0137]). In addition, matching them to concepts relevant to terms/concepts of the candidate descriptors (Zhou, para [0141]).
Applicant's arguments filed 4/18/22 with regards to the 35 USC 103(a) rejections of claims 6-7, 13-14 and 20 have been fully considered but they are not persuasive. 
Regarding claims 6, 13, and 20, Applicant asserts Zhou in view of Chakra does not disclose, “scoring compatibility of concept combinations in said dashboard template descriptor against said dataset”. Examiner respectfully disagrees. Chakra discloses a dashboard template (Chakra, para [0041], visualization template) and a dataset (Chakra, para [0041], data to populate template). In addition, Chakra discloses P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset (Chakra, para [0042], similarity score based on the combined characteristics of the template and the dataset). The compatibility of the template with the dataset, including text, layout and graphics represents “compatibility of concept combinations.” Examiner recommends amending the claims to further define ‘concept combinations’ to overcome the prior art.
Regarding applicant’s arguments of claims 6, 13, and 20,  that Zhou in view of Chakra not being sufficient to establish a prima facie case, examiner respectfully disagrees.  As recited in the non-final rejection of 2/1/22, “Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]).” To further specify, Chakra discloses selecting a template to be used with a data set and providing scoring for the compatibility between the 2 (Chakra, para [0041-42]). It would have been obvious to apply a template that has a higher score to improve the display because it would allow for a more intuitive format for presentation of the data when the two are combined.
Regarding claim 7 and 14, Applicant asserts Zhou in view of Chakra does not disclose, “scoring compatibility of column combinations of data in said dataset against visualizations of said dashboard template”. Examiner respectfully disagrees. Chakra discloses scoring the compatibility of a template and a data set based on column combinations, interpreted as that dataset populating various columns of a template (Chakra, para [0041-42], data characteristics used includes number of columns visualized, the content of the column, and, for numeric data, the value type). Examiner recommends amending the claims to further define ‘column combinations’ to overcome the prior art.
Regarding applicant’s arguments of claims 7 and 14,  that Zhou in view of Chakra not being sufficient to establish a prima facie case, examiner respectfully disagrees.  As recited in the non-final rejection of 2/1/22, “Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]).” To further specify, Chakra discloses selecting a template to be used with a data set and providing scoring for the compatibility between the 2 (Chakra, para [0041-42]). It would have been obvious to apply a template that has a higher score to improve the display because it would allow for a more intuitive format for presentation of the data when the two are combined in a columnar format.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178